Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160869 & (54)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  GILBERT STANOW,                                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                    SC: 160869                        Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                 COA: 346641
                                                                    Oakland CC: 2018-167805-NH
  BEAUMONT CENTER FOR PAIN MEDICINE,
  an assumed name for WILLIAM BEAUMONT
  HOSPITAL, and AMERICAN
  ANESTHESIOLOGY OF MICHIGAN, P.C.,
              Defendants-Appellees,
  and
  SEAN CONROY, M.D.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion to dismiss the application for leave to
  appeal as moot is GRANTED. The case is dismissed.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 28, 2020

                                                                              Clerk